Me. Justice Wole
delivered the opinion of the court.
The action of the court in continuing or postponing a case is not the subject of review, and rests in the sound discretion of the judge. To this effect are sections 140 and 200 of the Code of Civil Procedure, and also the authorities cited on page 816 of the third volume of the American and English Encyclopedia of Law. Hence the application for the writ of certiorari must be denied.

Denied.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.